Opinion issued November 20, 2008













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00568-CR
____________

JOHN JOSEPH HARRINGTON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas
Trial Court Cause No. 96086



 
MEMORANDUM  OPINION
           On November 5, 2008, appellant, John Joseph Harrington, filed a motion to
dismiss this appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
          We dismiss any pending motions as moot.
          We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).